,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving unit configured to received a signal corresponding to an LDPC codeword having a length of 64800 and a code rate of 3/15, the LDPC codeword encoded using a sequence corresponding to a parity check matrix (PCM)”; and “a decoding unit configured to perform decoding corresponding to the received signal” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Independent claim(s) recite(s) 1 and 7 recite the limitations:
“a receiving unit configured to receive a signal corresponding to an LDPC codeword having a length of 64800 and a code rate of 3/15, the LDPC codeword encoded using a sequence corresponding to a parity check matrix (PCM); and
a decoding unit configured to perform decoding corresponding to the received signal,
wherein the LDPC codeword includes a systematic part corresponding to information bits, a first parity part and a second parity part,

wherein the parity bit addresses are updated in accordance with the following equation:
(x+mxQ1) modM1 if x<M
M1+{(x-M1+mxQ2) modM2} if x> or =M1
where x denotes the previous parity bit addresses, m is an information bit index, L is a circulant permutation matrix (CPM) size of the PCM, Q, is M1/L, M1 is the size of the first parity part, Q2 is M2/L, and M2 1s the size of the second parity part”.  These limitations are directed to mathematical relationships or equations “(x+mxQ1) modM1 if x<M
M1+{(x-M1+mxQ2) modM2} if x> or =M1”
without significantly more.  These claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  These claims recited the additional limitation of “memory” is recited as performing generic computer functions routinely used in computer applications.  Generic computer component recited as performing generic computer functions for storing amount to no more than implementing the abstract idea with a computerized system.  This additional element does not integrated the abstract idea into a practical application because they do not imposes any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.

Dependent claims 2-6 recite no additional limitation that would amount to significantly more than the abstract idea defined in independent claims 1 and 7 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 (a) 1, 2, 3, 6 and 7; b) 1-5;  and c) 1-5) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim: a) claims 1, 2, 4 and 5; b) claims 1-4; and c)  claim1-4 of U.S. Patent No. a) 10,979,075; b) 10,404,281; and c) 10,525,432.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter as showed, for example, in the Claims Comparison Table below. It would have been obvious to a person of ordinary skill in the art at the time the intention was made to modify, add or omit the additional elements of claims to arrive at the claims 1-7 of the instant application because the skilled person in the art would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16 , 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

				Claims Comparison Table
Claims of Instant Application: 1/7198,091
Claims of US Patent No. 10,979,075
1 and 7. A low density parity check (LDPC) decoder, comprising:

a receiving unit configured to receive a signal corresponding to an LDPC codeword having a length of 64800 and a code rate of 3/15,

 the LDPC codeword encoded using a sequence corresponding to a parity check matrix (PCM); and

a decoding unit configured to perform decoding corresponding to the received signal,


wherein the LDPC codeword includes a systematic part corresponding to information bits, a first parity part and a second parity part,

wherein the LDPC codeword is generated by performing accumulation with respect to memory using the sequence, and 


the accumulation is performed at parity bit addresses that are updated based on results of comparing each of previous parity bit addresses specified in respective rows of the sequence with the size of the first parity part, and

wherein the parity bit addresses are updated in accordance with the following equation:

(x+mxQ1) mod M1 if x< M1
M1+{(x-M1+mxQ2) mod M2} if x> or =M1

where x denotes the previous parity bit addresses, m is an information bit index, L is a circulant permutation matrix (CPM) 
size of the PCM, Q, is M1/L, M1 is the size of the first parity part, Q2, is M2/L, and M2 is the size of the second parity part.


2. The LDPC decoder of claim 1, 
wherein the sequence is represented by the following Sequence Table:

Sequence Table Ist row: 920 963 1307 2648 

6529 17455 18883 19848 19909 24149 24249 38395 41589 48032 50313 

2nd row: 297 736 744 5951 8438 9881 15522 16462 23036 25071 34915 41193 42975 43412 49612 

3rd row: 10 223 879 4662 6400 8691 14561 16626 17408 22810 31795 32580 43639 45223 47511 

4th row: 629 842 1666 3150 7596 9465 12327 18649 19052 19279 29743 30197 40106 48371 51155 

5th row: 857 953 1116 8725 8726 10508 17112 21007 30649 32113 36962 39254 46636 49599 50099 21

6th row: 700 894 1128 5527 6216 15123 21510 24584 29026 31416 37158 38460 42511 46932 51832 
7th row: 430 592 1521 3018 10430 18090 18092 18388 20017 34383 35006 38255 41700 42158 45211 
8th row: 91 1485 1733 11624 12969 17531 21324 23657 27148 27509 28753 35093 43352 48104 51648 

9th row: 18 34 117 6739 8679 11018 12163 16733 24113 25906 30605 32700 36465 40799 43359 

10th row: 481 1545 1644 4216 4606 6015 6609 14659 16966 18056 19137 26670 28001 30668 49061 

11st row: 174 1208 1387 10580 11507 13751 16344 22735 23559 26492 27672 33399 44787 44842 45992 

12nd row: 1151 1185 1472 6727 10701 14755 15688 17441 21281 23692 23994 31366 35854 37301 43148 

13rd row: 200 799 1583 3451 5880 7604 8194 13428 16109 18584 20463 22373 31977 47073 50087 

14th row: 346 843 1352 13409 17376 18233 19119 19382 20578 24183 32052 32912 43204 48539 49893 

15th row: 76 457 1169 13516 14520 14638 22391 25294 31067 31325 36711 44072 44854 49274 51624 

16th row: 759 798 1420 6661 12101 12573 13796 15510 18384 26649 30875 36856 38994 43634 49281 

17th row: 551 797 1000 3999 10040 11246 15793 23298 23822 38480 39209 45334 46603 46625 47633 

18th row: 441 875 1554 5336 25948 28842 30329 31503 39203 39673 46250 47021 48555 49229 51421 
19th row: 963 1470 1642 3180 3943 6513 9125 15641 17083 18876 28499 32764 42420 43922 45762 

20th row: 293 324 867 8803 10582 17926 19830 22497 24848 30034 34659 37721 41523 42534 47806 

2Ist row: 687 975 1356 2721 3002 3874 4119 12336 17119 21251 22482 22833 24681 26225 48514 

22nd row: 549 951 1268 9144 11710 12623 18949 19362 22769 32603 34559 34683 36338 47140 51069 

23rd row: 52 890 1669 3905 5670 14712 18314 22297 30328 33389 35447 35512 35516 40587 41918

24th row: 656 1063 1694 3338 3793 4513 6009 7441 13393 20920 26501 27576 29623 31261 42093

25th row: 425 1018 1086 9226 10024 17552 24714 24877 25853 28918 30945 31205 33103 42564 47214
26th row: 32 1145 1438 4916 4945 14830 17505 19919 24118 28506 30173 31754 34230 48608 50291

27th row: 559 1216 1272 2856 8703 9371 9708 16180 19127 24337 26390 36649 41105 42988 44096 

28th row: 362 658 1191 7769 8998 14068 15921 18471 18780 31995 32798 32864 37293 39468 44308

29th row: 1136 1389 1785 8800 12541 14723 15210 15859 26569 30127 31357 32898 38760 50523 51715

30th row: 44 80 1368 2010 2228 6614 6767 9275 25237 30208 39537 42041 49906 50701 51199

31st row: 1522 1536 1765 3914 5350 10869 12278 12886 16379 22743 23987 26306 30966 33854 41356
32nd row: 212 648 709 3443 7007 7545 12484 13358 17008 20433 25862 31945 39207 39752 40313

33rd row: 789 1062 1431 12280 17415 18098 23729 37278 38454 38763 41039 44600 50700 51139 51696

34th row: 825 1298 1391 4882 12738 17569 19177 19896 27401 37041 39181 39199 41832 43636 45775

35th row: 992 1053 1485 3806 16929 18596 22017 23435 23932 30211 30390 34469 37213 46220 49646

36th row: 771 850 1039 5180 7653 13547 17980 23365 25318 34374 36115 38753 42993 49696 51031

37th row: 7383 14780 15959 18921 22579 28612 32038 36727 40851 41947 42707 50480 

38th row: 8733 9464 13148 13899 19396 22933 23039 25047 29938 33588 33796 48930 

39th row: 2493 12555 16706 23905 35400 36330 37065 38866 40305 43807 43917 50621 

40th row: 6437 11927 14542 16617 17317 17755 18832 24772 29273 31136 36925 46663 

4lst row: 2191 3431 6288 6430 9908 13069 23014 24822 29818 39914 46010 47246.
1 and 5.  A transmitter for a broadcast signal, comprising: an LDPC encoder 
configured to generate an LDPC codeword having a length of 64800 and a code rate of 3/15 by performing accumulation with respect to memory initialized to 0, using a sequence corresponding to a parity check matrix (PCM);  a modulator 
configured to generate a modulated signal corresponding to the LDPC codeword; and an antenna configured to transmit a transmission signal corresponding to the modulated signal over a broadcasting channel,

wherein the LDPC codeword 
includes a systematic part corresponding to information bits, a first parity part and a second parity part,


wherein the first parity part and the second parity part correspond to parity bits for correcting errors occurring over the 
broadcasting channel,

wherein the accumulation is performed at parity bit addresses that are updated based on results of comparing each of previous parity bit addresses specified in respective rows of the sequence with the size 
of the first parity part, 


wherein the parity bit addresses are updated in 
accordance with the following equation: 

(x+mxQ1) mod M1 if x<M1;
M1+{(x-M1+mxQ2) mod M2} if x> or =M1 

where x denotes the previous parity bit addresses, m is an 
information bit index, L is a circulant permutation matrix (CPM) 
size of the PCM, Q1 is M1/L, M1 is the size of the first parity part, 
Q.sub.2 is M.sub.2/L, and M.sub.2 is the size of the second parity part, and
 
wherein the sequence is represented by the following Sequence Table: 


TABLE Sequence Table 1st row: 920 963 1307 2648 6529 17455 18883 19848 
19909 24149 24249 38395 41589 48032 50313 



2nd row: 297 736 744 5951 8438 9881 15522 16462 23036 25071 34915 41193 42975 43412 49612 

3rd row: 10 223 879 4662 
6400 8691 14561 16626 17408 22810 31795 32580 43639 45223 47511 



4th row: 629 842 1666 3150 7596 9465 12327 18649 19052 19279 29743 30197 40106 4 8371 51155 


5th row: 857 953 1116 8725 8726 10508 17112 21007 30649 32113 36962 39254 46636 49599 50099 



6th row: 700 894 1128 5527 6216 15123 21510 24584 29026 31416 37158 
38460 42511 46932 51832 

7th row: 430 592 1521 3018 10430 18090 18092 18388 20017 34383 35006 38255 41700 42158 45211 
8th row: 91 1485 1733 11624 12969 17531 21324 23657 27148 27509 28753 35093 43352 48104 51648 


9th row: 18 34 117 
6739 8679 11018 12163 16733 24113 25906 30605 32700 36465 40799 43359 


10th row: 
481 1545 1644 4216 4606 6015 6609 14659 16966 18056 19137 26670 28001 30668 49061 


11st row: 174 1208 1387 10580 11507 13751 16344 22735 23559 26492 27672 
33399 44787 44842 45992 


12nd row: 1151 1185 1472 6727 10701 14755 15688 17441 21281 23692 23994 31366 35854 37301 43148 



13rd row: 200 799 1583 3451 5880 7604 8194 13428 16109 18584 20463 22373 31977 47073 50087 




14th row: 346 843 1352 
13409 17376 18233 19119 19382 20578 24183 32052 32912 43204 48539 49893 


15th row: 76 457 1169 13516 14520 14638 22391 25294 31067 31325 36711 44072 44854 
49274 51624 

16th row: 759 798 1420 6661 12101 12573 13796 15510 18384 26649 
30875 36856 38994 43634 49281 


17th row: 551 797 1000 3999 10040 11246 15793 
23298 23822 38480 39209 45334 46603 46625 47633 


18th row: 441 875 1554 5336 25948 28842 30329 31503 39203 39673 46250 47021 48555 49229 51421 

19th row: 963 1470 1642 3180 3943 6513 9125 15641 17083 18876 28499 32764 42420 43922 45762 





20th row: 293 324 867 8803 10582 17926 19830 22497 24848 30034 34659 37721 
41523 42534 47806 

21st row: 687 975 1356 2721 3002 3874 4119 12336 17119 21251 22482 22833 24681 26225 48514 


22nd row: 549 951 1268 9144 11710 12623 18949 
19362 22769 32603 34559 34683 36338 47140 51069 



23rd row: 52 890 1669 3905 5670 14712 18314 22297 30328 33389 35447 35512 35516 40587 41918 


24th row: 656 1063 1694 3338 3793 4513 6009 7441 13393 20920 26501 27576 29623 31261 42093 



25th row: 425 1018 1086 9226 10024 17552 24714 24877 25853 28918 30945 31205 33103 42564 47214 


26th row: 32 1145 1438 4916 4945 14830 17505 19919 24118 28506 30173 31754 34230 48608 50291 




27th row: 559 1216 1272 2856 8703 9371 9708 16180 
19127 24337 26390 36649 41105 42988 44096 



28th row: 362 658 1191 7769 8998 14068 15921 18471 18780 31995 32798 32864 37293 39468 44308 


29th row: 1136 1389 
1785 8800 12541 14723 15210 15859 26569 30127 31357 32898 38760 50523 51715 

30th row: 44 80 1368 2010 2228 6614 6767 9275 25237 30208 39537 42041 49906 
50701 51199 


31st row: 1522 1536 1765 3914 5350 10869 12278 12886 16379 22743 
23987 26306 30966 33854 41356 


32nd row: 212 648 709 3443 7007 7545 12484 13358 17008 20433 25862 31945 39207 39752 40313 




33rd row: 789 1062 1431 12280 17415 18098 23729 37278 38454 38763 41039 44600 50700 51139 51696 



34th row: 825 1298 
1391 4882 12738 17569 19177 19896 27401 37041 39181 39199 41832 43636 45775 

35th row: 992 1053 1485 3806 16929 18596 22017 23435 23932 30211 30390 34469 37213 46220 49646 


36th row: 771 850 1039 5180 7653 13547 17980 23365 25318 34374 36115 38753 42993 49696 51031 



37th row: 7383 14780 15959 18921 22579 
28612 32038 36727 40851 41947 42707 50480 



38th row: 8733 9464 13148 13899 19396 
22933 23039 25047 29938 33588 33796 48930 


39th row: 2493 12555 16706 23905 35400 36330 37065 38866 40305 43807 43917 50621 



40th row: 6437 11927 14542 16617 17317 17755 18832 24772 29273 31136 36925 46663 


41st row: 2191 3431 6288 
6430 9908 13069 23014 24822 29818 39914 46010 47246. 



the first parity part corresponding to a dual diagonal matrix included in the PCM and having a length of 1800, and 
the second parity part corresponding to an identity matrix included in the PCM and having a length of 50040.







wherein the first party part corresponds to 
a dual diagonal matrix of the PCM and 



the second parity part corresponds to an identity matrix of the PCM.

Table…

4.  The transmitter of claim 1, wherein the accumulation for a second 
information bit, .lamda..sub.1, is performed using the following 15 equations: 
Table…






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-7, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated o by Park et al (US 2014/0157079).
Claims 1-7, Park et al disclose a low density parity check (LDPC) decoder (Fig. 12 ,decoder 1220), comprising:
a receiving unit (Fig. 12, receiving unit 1222) configured to receive a signal corresponding to an LDPC codeword having a length of 64800 and a code rate of 3/15, the LDPC codeword encoded using a sequence corresponding to a parity check matrix (PCM),; and
a decoding unit (Fig. 12, decoding unit 1224) configured to perform decoding corresponding to the received signal,
wherein the LDPC codeword includes a systematic part corresponding to information bits, a first parity part and a second parity part,
wherein the LDPC codeword is generated by performing accumulation with respect to memory using the sequence, and the accumulation is performed at parity bit addresses that are updated based on results of comparing each of previous parity bit addresses specified in respective rows of the sequence with the size of the first parity part, and
wherein the parity bit addresses are updated in accordance with the following equation:
(x+mxQ1) modM1 if x<M
M1+{(x-M1+mxQ2) modM2} if x> or =M1
where x denotes the previous parity bit addresses, m is an information bit index, L is a circulant permutation matrix (CPM) size of the PCM, Q, is M1/L, M1 is the size of the first parity part, Q2 is M2/L, and M2 1s the size of the second parity part”.  These limitations are directed to mathematical relationships or equations “(x+mxQ1) modM1 if x<M
M1+{(x-M1+mxQ2) modM2} if x> or =M1.



References Cited by Examiner
	9,735,808 (Park et al), disclose alow density parity check (LDPC) encoder, an LDPC decoder, and an LDPC encoding method are disclosed.  The LDPC encoder includes first memory, second memory, and a processor.  The first memory stores an LDPC codeword having a length of 64800 and a code rate of 5/15. The processor generates the LDPC codeword corresponding to information bits by performing accumulation with respect to the second memory using a sequence corresponding to a parity check matrix (PCM). 

	10,432,226 (Park et al), disclose  alow density parity check (LDPC) encoder, an LDPC decoder, and an LDPC encoding method are disclosed.  The LDPC encoder includes first memory, second memory, and a processor.  The first memory stores an LDPC codeword having a length of 64800 and a code rate of 5/15.  The second memory is initialized to 0.  The processor generates the LDPC codeword corresponding to information bits by performing accumulation with respect to the second memory using a sequence corresponding to a parity check matrix (PCM). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUNG M CHUNG/           Primary Patent Examiner, Art Unit 2111